DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s reply filed March 7, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-18 are currently pending.  Claims 11-13 are withdrawn.  Claims 1, 6 and 14 are currently amended.  Claims 15-18 are newly added. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 20, 2022, January 27, 2022 and March 29, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The substitute specification filed March 7, 2022 has not been entered because it does not conform to 37 CFR 1.121(b) since Applicant’s reply does not include an instruction to replace the specification and does not conform to 37 CFR 1.125(b) and (c) since the specific statement, regarding the specification, as to a lack of new matter under 37 CFR 1.125(b) is missing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 1-10 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claims 1 and 14 to recite “cultivating primary cultured kidney cells”, thus obviating the previous rejection of record. Therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Rejection Withdrawn
RE: Rejection of Claim(s) 1-2, 4-6, 9-10 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Andersen, as evidenced by Wohlfarth:
Applicant has amended claims 1 and 14 to now require cultivating primary cultured kidney cells. Applicant’s amendment distinguishes the claimed invention from the cited reference to Andersen since Andersen teaches using an established, immortalized cell-line LLC-PK1. Andersen’s teaching does not anticipate cultivating primary kidney cells. Therefore, the rejection is withdrawn.  However, a new ground of rejection is set forth below addressing the amended limitations.

New ground(s) of Rejection, necessitated by Amendment
Claim(s) 1-2, 5, 9-10 and 14-18 under 35 U.S.C. 102(a)(1) as being anticipated by Buzhor et al., (Tissue Engineering: Part A; 2011; pp. 2305-2319; Volume 17, Numbers 17 and 18; see IDS 1/3/2020) (“Buzhor”).
Buzhor is directed to cell growth conditions that influence human kidney epithelial cell (hKEpC) phenotype and function, specifically the ability to reproducibly form kidney spheres when primary kidney cells are grown in suspension culture in a state of being non-adherent. Such culturing conditions promote generation of a tubular organoid in hKEpC spheroids that may provide a functional benefit for kidney-derived cells in vivo (Abstract).
Regarding claims 1 and 14, it is noted the instant specification (paragraph [0016]) discloses that renal cells, e.g. proximal tubular epithelial cells, when isolated from the kidney, become dedifferentiated by the removal from the in-vivo environment. Therefore, Buzhor’s isolated human kidney epithelial cells are considered to read on “primary kidney cells which are dedifferentiated” since the cells have been removed from their native environment as a result of the partial or total nephrectomies performed on the disclosed patients.  
Buzhor teaches the low-passage primary hKEpCs from the monolayer cultivation were seeded on poly-HEMA–coated plates at a density of 20–40,000 viable cells/mL. After 7–10 days of culture, floating (non-adherent) primary kidney spheres (hKEpC spheroids) having diameters ranging from less than 15 µm to greater than 130 µm micrometers, were obtained from all of the 10 cases (Formation of hKEpC spheroids, left column, page 2309; Fig. 3AI and Fig. 3BII).
Thus, Buzhor’s disclosed spheroid cultivation reads on “A cell cultivation method, comprising: cultivating primary cultured kidney cells which are dedifferentiated in a state of being non-adherent to a culture vessel for a period of 5 days or longer”.
Additionally, Buzhor teaches conducting time-lapse microscopy of the spheroid formation, wherein micrographs were taken with 3-minute intervals for 48 hours after seeding 2×104 cells/well in nonadherent conditions.  Cell collision and aggregation were noticed to occur within 5 hours after seeding (Time lapse microscopy, page 2307; Origin of hKEpC spheroids, right column, page 2310).
Buzhor’s teaching that the primary kidney spheroids were cultivated over a 7-10 day time period, wherein the cells formed spheroids within 5 hours of initiating the cultivation reads on “forming aggregates of the kidney cells during the cultivation period, then cultivating the kidney cells in a state of having formed aggregates, during a portion of the period” (claim 1) and “forming aggregates of the kidney cells during the cultivation period, then cultivating the kidney cells in a state of having formed aggregates, during a portion of the period” (claim 14).
Further regarding claims 1 and 14, and the limitation “thereby restoring the physiological functions of the kidney cells”, it is noted that Buzhor teaches the present study shows for the first time that human kidney-derived epithelial cells can be cultured to form long-term multicellular spheroids that recapitulate a functional organoid Buzhor’s study demonstrates that methodological changes in culture conditions can dramatically influence the generation and preservation of a functional renal phenotype. Thus, Buzhor’s disclosed cultivation method reads on “thereby restoring the physiological functions of the kidney cells”.
It is additionally noted, the instant specification (paragraph [0062]) discloses the following:
“when kidney cells are cultivated in a state of being non-adherent to a culture vessel for 5 days or longer, the deteriorated physiological functions of kidney cells can be restored.”

Therefore, given that Buzhor exemplifies culturing the kidney cells in a state of being non-adherent (i.e. free-floating spheroids) in the culture vessel for up to 6 weeks (5 days or longer) (Origin of hKEpC spheroids, left column, page 2310), wherein spheroid aggregates are formed within 5 hours, the fact that Buzhor carries out the same method steps as in the instant specification means that any and all results of the method of Buzhor, whether recognized at the time of publication or not, were inherently achieved by the reference method, thus anticipating claims 1 and 14.
Therefore, Buzhor’s disclosed method anticipates instant claims 1 and 14.31NKS-70052US
Regarding claim 2, as set forth above regarding claims 1 and 14, Buzhor teaches the spheroid aggregates are formed within 5 hours of seeding (i.e. on the first day of cultivation), thus anticipating claim 2.
Regarding claim 5, as to the limitation “wherein the culture vessel has been subjected to a non-cell adhesion treatment”, it is noted that Buzhor teaches coating the culture dishes with poly-HEMA (Formation of hKEpC spheroids, page 2309; Discussion, right column, second paragraph, page 2315).  Buzhor’s teaching anticipates claim 5.
Regarding claims 9 and 15-18, Buzhor teaches preparing the kidney spheroids from human kidney epithelial cell (hKEpC). Buzhor teaches the primary hKEpC spheroids have positive staining for LTA (FIG. 10).  Buzhor teaches that RPTECs (renal proximal tubular epithelial cells) exclusively stain for LTA (Results, Establishment of primary hKEpC cultures, left column, page 2308; FIG. 1 BII, legend), thus Buzhor’s teaching anticipates claims 9 and 15-18.
Regarding claim 10 and the limitation “wherein the restoring the physiological functions of the kidney cells includes increasing the amount of expression of OAT1 gene”, it is noted that Buzhor is silent as to the expression of OAT1.  However, as discussed above regarding claims 1 and 14, Buzhor exemplifies culturing the kidney cells in a state of being non-adherent (i.e. free-floating spheroids) in the culture vessel for at least 10 days (5 days or longer), wherein spheroid aggregates are formed within 5 hours, as disclosed in the instant specification at paragraph [0062]. The instant specification, FIG 15B, further discloses the method results in increasing the amount of OAT1 expression. Therefore, the fact that Buzhor carries out the same method steps as in the instant specification means that any and all results of the method of Buzhor, whether recognized at the time of publication or not, were inherently achieved by the reference method, thus anticipating claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Withdrawn
RE: Rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Andersen, as evidenced by Wohlfarth;
Rejection of Claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Andersen, as evidenced by Wohlfarth:
For the reasons discussed above, the anticipation rejection over Andersen is withdrawn, and thus the obviousness rejections that are based on the same basis are likewise withdrawn.


New ground(s) of Rejection, necessitated by Amendment
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Buzhor, as applied to claims 1-2, 5, 9-10 and 14-18 above.
Regarding claim 3, it is noted that although Buzhor discloses seeding the cells at a density of 20 to 40,000 cells/ml (Formation of hKEpC spheroids, page 2309), Buzhor does not further assess the number of kidney cells constituting the spheroid aggregates, specifically ranging from 500 to 5,000 as recited in claim 3.  However, given that Buzhor’s cell density range encompasses the claimed range of 500 to 5, 000 cells, it is reasonable to consider that a substantial portion of Buzhor’s spheroid aggregates constitute 500 to 5, 000 cells, thus meeting the limitation of claim 3.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 4, it is noted that Buzhor teaches that, after 7–10 days of culture, floating (non-adherent) primary kidney spheres (hKEpC spheroids) having diameters ranging from less than 15 µm to greater than 130 µm, were obtained from all of the 10 cases (Formation of hKEpC spheroids, left column, page 2309; Fig. 3AI and Fig. 3BII). Thus, the claimed range overlaps the prior art range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buzhor, as applied to claims 1-2, 5, 9-10 and 14-18 above, and further in view of Hoppensack et al., (Tissue Engineering: Part C, Volume 20, Number 7, 2014; see PTO-892) (“Hoppensack”) and Hall et al., (Proc. Natl. Acad. Sci. USA, Vol. 79, pp. 4672-4676, August 1982, Cell Biology; see PTO-892) (“Hall”).
The teaching of Buzhor is set forth above.
Regarding claim 6, although Buzhor teaches that three-dimensional culture systems that include scaffolds and collagen matrix have been used to culture murine adult kidney cells and create kidney-like tissue structures in vitro (Discussion, right column, second paragraph, page 2315), Buzhor does not further teach whether or not the culture medium included collagen I.  However, Hoppensack is directed to a human in vitro model that mimics the renal proximal tubule.  Hoppensack teaches that the use of matrix proteins permitted the development of an in-vivo mimicking environment that allowed epithelial cells to exhibit their typical phenotype and functionality (Abstract and Introduction, right column, first paragraph, page 599).  Hoppensack teaches that by embedding kidney cells in collagen type I matrices, the cells form polarized cysts and tubule-like structures with an epithelial phenotype (Introduction, left column, first paragraph, page 600).  
Hall further teaches the use of collagen I extracellular matrix material (i.e. rat tail type I collagen) for overlaying MDCK (kidney cells), resulting in reorganization and creation of lumina comparable in size with tubule structures (Abstract).  Hall teaches the presence of collagen type I induces epithelial rearrangement establishing epithelial polarity and organization (left column, second paragraph, page 4672).  Hall additionally teaches that collagen has been shown to significantly influence the morphology and growth of cells, and the disclosed embedding of the kidney cells in the collagen type I overlay resulted in epithelium rearrangement to a tissue-like structure resembling native tissue.  
Thus, Hoppensack and Hall have established it was well-known that culturing kidney epithelial cells in a medium containing collagen type I promotes a native mimic and thus influences the creation of native tubule structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cultivate kidney epithelial cells in a medium containing collagen type I.
The person of ordinary skill in the art would have been motivated to modify the culture of Buzhor to include collagen type I, as taught by Hoppensack and Hall, for the predictable result of successfully promoting a native, in-vivo environment that establishes epithelial polarity and organization, thus meeting the limitation of claim 6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Buzhor with Hoppensack and Hall because each of these teachings are directed at recapitulating the native kidney cell environment.	


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Buzhor, in view of Hoppensack and Hall as applied to claim 6 above, and further in view of Tufro et al ((2017) Podocyte Shape Regulation by Semaphorin 3A and MICAL-1. In: Terman J. (eds) Semaphorin Signaling. Methods in Molecular Biology, vol 1493. Humana Press, New York, NY, First Online 28 October 2016; see PTO-892) (“Tufro”).
The teaching of Buzhor, in view of Hoppensack and Hall, is set forth above.
Regarding claims 7 and 8, although Hall describes the preparation of the rat tail collagen type I (Materials and Methods, right column, first paragraph, page 4672), Hall does not specifically teach the concentrations range from higher than 0.0005 mg/ml and lower than 0.15 mg/ml (claim 7) or ranges from 0.006 mg/ml to 0.1 mg/ml (claim 8).  However, it is noted that Tufro is directed to culturing podocytes (kidney epithelial cells) (Abstract) and teaches the culture method employs rat tail collagen type I at a concentration of 0.1 mg/ml for coating the culture substrate (2 Materials, 2.1 Podocyte Culture, 8. Rat Collagen I, page 394). Thus, Tufro has established it was well-known to use collagen type I at a concentration of 0.1 mg/ml (claimed range overlaps the prior art range) when culturing kidney epithelial cells.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cultivate kidney epithelial cells in a medium containing collagen type I at a concentration of 0.1 mg/ml.
The person of ordinary skill in the art would have been motivated to modify the prior art culture to include collagen type I at a concentration of 0.1 mg/ml, as taught by Tufro, for the predictable result of successfully providing the collagen at a well-known concentration that is used in culturing kidney epithelial cells, thus meeting the limitation of claims 7 and 8.
The skilled artisan would have had a reasonable expectation of success in combining Tufro with the cited prior art since each of these teachings are directed at culturing kidney cells.	

Response to Remarks
Rejections under 35 USC 112:
As set forth above, Applicant’s amendment obviates the previous rejection of record.

Rejections under 35 USC 102:
As set forth above, Applicant has amended claims 1 and 14 to now require cultivating primary cultured kidney cells. Applicant’s amendment distinguishes the claimed invention from the cited reference to Andersen since Andersen teaches using an established, immortalized cell-line LLC-PK1. Andersen’s teaching does not anticipate cultivating primary kidney cells. Therefore, the rejection is withdrawn.  The amended limitations are addressed above under the new grounds of rejection.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633